KNAPP, Circuit Judge.
During the months of July and August, 1920, the Ft. Dearborn Coal & Export Company, plaintiff below and herein so called, purchased from the Old Dominion Coal Corporation, on board cars at the mines of the Mud Dick Coal Company, at Stone, Ky., a quantity of run of mine coal, intended for export. A stipula*265tion of ilic parlies, entered into before plaintiff's declaration was filed, is 1o the effect that the coal so purchased consisted of 897 tons of run of mine coal, which was shipped by the Old Dominion Corporation over the lines of the Williamson & Pond Creek and Norfolk & Western Railways, consigned to the Ft. Dearborn Company at Lamberts Point, Va., for export, but was confiscated en route by the Norfolk & Western, at Bluefield, W. Va., and used by it for fuel purposes, without the knowledge or consent of the Ft. Dearborn Company. Pursuant to this stipulation plaintiff filed its declaration in trespass on the case, alleging damages to the amount of $50,COO, and issue was joined by defendant's pica of “not guilty.”
At the trial, rtf ter reading the stipulation in evidence, plaintiff’s president was allowed to testify, over repeated objection, that the aggregate price paid for the coal was $15,234.19, or a little under $17 per ton on board cars at the mines, and that tire Old Dominion Company had brought suit therefor in the circuit court of Kanawha county, W. Va., and recovered a judgment against plaintiff for the principal sum of $15",234.19, with $1,084.05 interest, or a total of $16,318.24, which judgment it had paid. There was no attempt to show the market value of coal at the point of shipment, at the place of confiscation, or at destination; the only proof of damages offered by plaintiff being the price it paid for the coal. On cross-examination the. witness testified that this coal was intended for export; that it was shipped under permits, and would have gone into pools 5 and 7 at Lamberts Point; that for coal so moving under permit, after it passed the Bluefield scales, defendant would arrange a credit to the consignee in the pool to which it was going; that the consignee would receive such credit before the coal arrived at destination; and that it then lost its identity. He was thereupon asked the following question:
“Then really what you lost, as I understand you, by the confiscation of tills coal, was the credit ¿or that amount of tons in the particular pool to which it was going V”
Plaintiff’s objection to this question was sustained, as were also its objections to a number of similar questions put to defendant’s witnesses showing or tending to show, as the avowals declare, that all coal shipped to tidewater over defendant’s lines during the months of July and August, 1920, was shipped to certain pools, under the articles of organization and rules of the Lamberts Point Coal Exchange, of which plaintiff was a member; that the coal in suit, if it had not been confiscated, would have gone into pool 5 or 7, and that plaintiff had no power to divert it to any other place or purpose; that this co3l, if it had not been confiscated, would have passed to the credit of plaintiff in the pool to which it was consigned, upon estimated weights made at Bluefield, which credit would have been available under ordinary circumstances, for loading into vessels, at least three days before arrival of the^coal at the pool; and that all coal to tide, during the months named had to.be shipped on permits of an agent of the Interstate Commerce Commission, as appeared from certified copies' of the Commission’s-orders tendered with the avowal in that regard.
*266The trial court likewise excluded all testimony offered by defendant as to the circumstances under which the coal in question was taken, to. meet the charge in the amended declaration that it was “willfully, maliciously, and forcibly” appropriated; all testimony as to large quantities of other coal confiscated during the same months, and for which the owners voluntarily presented bills and accepted payment at prices very much below the price paid by plaintiff for the coal in suit; and all testimony as to the lower market prices prevailing at the time, for both contract and “spot” coal, at Bluefield and in neighboring districts. In short, the rulings under review were apparently based upon, and are consistent only with, the theory that the measure of damages in this case was the price which plaintiff paid for the coal. Accordingly, at the conclusion of the testimony, a verdict was directed in its favor for $16,318.24, the amount.of the judgment it had paid, and defendant comes here on assignments of error.
[1] We are unable to sustain the plaintiff’s contention. Its coal was wrongfully taken, to be sure, because taken without consent, or any warrant of law. But plaintiff made no effort to prove the malice, which it had amended its declaration to set up, while defendant offered to show, and presumably could have shown, that the taking was necessary to the discharge of its public duties. The case of record, therefore, is the ordinary case of conversion, and no reason is perceived for not applying the ordinary measure of damages in such case, namely, the market value of the property at the time and place of confiscation. Plaintiff is, of course, entitled to be made whole, not as against an improvident purchase or a falling market, but for the actual loss it suffered by defendant’s appropriation of its coal.
[2] On the offers and avowals of defendant it must be assumed, as plaintiff’s president testified, that the coal sued for, if it had not been taken, would have gone into certain pools at Ramberts Point; that plaintiff had no right of diversion “to any other place or purpose”; that, after passing the scales at Bluefield, this coal in transit would have had practically the same status as though delivered at the pools; that its identity would then have been lost, and plaintiff entitled merely to a credit in the designated pools for the same number of tons of coal of corresponding grade. This being so, it seems plain that .plaintiff’s actual loss was the market value of the credit which it would have received, if its coal had not been confiscated, and that market value, presumably capable of ascertainment, measures the damages which plaintiff may rightfully recover. Chicago, M. & St. P. Ry. Co. v. McCaull-Dinsmore Co., 253 U. S. 97, 40 Sup. Ct. 504, 64 L. Ed. 801.
[3] It is argued that at the time in question there was a wide difference of value between contract coal and “spot” coal; that plaintiff’s 'coal, moving to tidewater for export, was spot coal; that defendant’s offers all related to contract coal, and not to spot coal; and that therefore the only proof of the value of plaintiff’s coal was the proof of what plaintiff paid for it. The argument is far from convincing. Even if it be granted that evidence of the cost of confiscated property is any evidence of its value in a suit for conversion — and no case is cited which supports the proposition — it would be sufficient to point *267out that defendant’s offers do not appear to have been rejected on the ground that they were confined to contract coal, but rather on the ground, as we warrantably infer, that the measure of damages was the price paid for the coal. Moreover, some, of the offers were broad enough in terms to embrace export as well as contract coal, as, for example, the table furnished the Senate Committee by the Interstate Commerce Commission, showing the prices of both contract and spot coal, in July and August, 1920, in the Eastern division of the United States, which includes the territory here involved; and.to this it may be added that the ruling on the question above quoted, and like questions afterwards propounded, was in effect a ruling that proof of the value of coal for export, going into a pool at Ramberts Point, would also be held inadmissible.
Further discussion is not needed. It is enough to say that in our judgment the case was tried on an erroneous theory of liability, and therefore defendant is entitled to another day in court. On the record here presented the proper measure of damages is, as above stated, the value of the credit which plaintiff would have received, if its coal had not been confiscated; but this will not be controlling on a new trial, if the facts then disclosed are materially different from the avowals of defendant in connection with its rejected proofs.
Reversed,